Name: Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels
 Type: Regulation
 Subject Matter: fisheries;  organisation of transport;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31986R2930Council Regulation (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels Official Journal L 274 , 25/09/1986 P. 0001 - 0002 Finnish special edition: Chapter 4 Volume 2 P. 0126 Swedish special edition: Chapter 4 Volume 2 P. 0126 *****COUNCIL REGULATION (EEC) No 2930/86 of 22 September 1986 defining characteristics for fishing vessels THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas, in the framework of the common fisheries policy, reference is made to the characteristics of fishing vessels, such as length, breadth, tonnage, date of entry into service and engine power; Whereas it is essential that identical rules for determining the characteristics of fishing vessels should be used in order to unify the conditions for pursuit of the activity in the Community; Whereas the definitions decided upon should reflect as much as possible the definitions of vessel characteristics at present applied in the Member States; whereas Community action in this field should therefore be based upon initiatives already taken by specialist international organizations; Whereas the Torremolinos International Convention for the Safety of Fishing Vessels (1977), drawn up under the aegis of the International Maritime Organization (IMO), has already been ratified by several Member States and should be ratified by the others, according to recommendation 80/907/EEC (3); Whereas the International Convention on Tonnage Measurement of Ships, drawn up in London in 1969 under the aegis of the said organization, has already been ratified by all Member States except for the Grand Duchy of Luxembourg and the Portuguese Republic; Whereas the International Organization for Standardization has drawn up standards on internal combustion engines which are already widely applied in Member States, HAS ADOPTED THIS REGULATION: Article 1 General Provision The definitions of characteristics of fishing vessels adopted by this Regulation shall apply to all Community rules concerning fisheries. Article 2 Length 1. The length of a vessel shall be the length overall, defined as the distance in a straight line between the foremost point of the bow and the aftermost point of the stern. For the purposes of this definition: (a) the bow shall be taken to include the watertight hull structure, forecastle, stem and forward bulwark, if fitted, but shall exclude bowsprits and safety rails; (b) the stern shall be taken to include the watertight hull structure, transom, poop, trawl ramp and bulwark, but shall exclude safety rails, bumkins, propulsion machinery, rudders and steering gear, and divers' ladders and platforms. The length overall shall be measured in metres with an accuracy of two decimals. 2. When the length between perpendiculars is mentioned in Community legislation, it shall be defined as the distance measured between the forward and the after perpendiculars as defined by the International Convention for the Safety of Fishing Vessels. The length between perpendiculars shall be measured in metres with an accuracy of two decimals. Article 3 Breadth The breadth of a vessel shall be the maximum breadth as defined in Annex I to the International Convention on Tonnage Measurement of Ships. The overall breadth shall be measured in metres with an accuracy of two decimals. Article 4 Tonnage 1. The tonnage of a vessel shall be gross tonnage as specified in Annex I to the International Convention on Tonnage Measurement of Ships. 2. When net tonnage is mentioned in Community rules it shall be defined as specified in the said Annex I. Article 5 Engine power 1. The engine power shall be the total of the maximum continuous power which can be obtained at the flywheel of each engine and which can, by mechanical, electrical, hydraulic or other means, be applied to vessel propulsion. However, where a gearbox is incorporated into the engine, the power shall be measured at the gearbox output flange. No deduction shall be made in respect of auxiliary machines driven by the engine. The unit in which engine power is expressed shall be the kilowatt (KW). 2. The continuous engine power shall be determined in accordance with the requirements adopted by the International Organization for Standardization in its reommended International Standard ISO 3046/1, 2nd edition, October 1981. 3. The amendments necessary for adapting the requirements provided for in paragraph 2 to technical progress shall be adopted in accordance with the procedure provided for in Article 14 of Regulation (EEC) No 170/83 (1). Article 6 Date of entry into service The date of entry into service shall be the date of first issue of an official safety certificate. If an official safety certificate is not issued, the date of entry into service shall be the date of first entry in an official register of fishing vessels. However, in the case of fishing vessels which entered service before the date on which this Regulation comes into force, the date of entry into service shall be the date of first entry in an official register of fishing vessels. Article 7 Final provisions 1. This Regulation shall enter into force on the first day of the third month following its publication in the Official Journal of the European Communities. 2. However, Articles 2, 3, 4 and 5 shall be applicable to the characteristics of vessels which entered into service before the date on which this Regulation comes into force only as from 18 July 1994, except that they shall apply to characteristics of such vessels modified between the date of entry into force of this Regulation and 18 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1986. For the Commission The President M. JOPLING (1) OJ No C 356, 31. 12. 1985, p. 64. (2) OJ No C 88, 14. 4. 1986, p. 103. (3) OJ No L 259, 2. 10. 1980, p. 29. (1) OJ No L 24, 27. 1. 1983, p. 1.